RUTH BADER GINSBURG, Circuit Judge,
concurring:
In common with our sister circuits, I believe it unlikely that Congress intended to deny to unions serving employees in the public sector lists of names and addresses of bargaining unit workers of a kind routinely supplied, under prevailing law, to unions serving employees in the private sector. However, the logic of the court’s opinion is irreproachable. The broad cross-reference in 5 U.S.C. § 7114(b)(4) — “to the extent not prohibited by law” — picks up the Privacy Act unmodified; that Act, in turn, shelters personal records absent the consent of the person to whom the record pertains, unless disclosure would be required under the Freedom of Information Act (FOIA).
Once placed wholly within the FOIA’s domain, the union requesting information relevant to collective bargaining stands in no better position than members of the general public. True, unions have a special interest in identifying and communicating with persons in the bargaining unit, an interest initially accommodated by 5 U.S.C. § 7114(b)(4). The bargaining process facilitation interest is ultimately unavailing, however, because it “falls outside the ambit of the public interest that the FOIA was enacted to serve,” i.e., the interest in advancing “public understanding of the operation or activities of the government.” United States Dep’t of Justice v. Reporters Committee for Freedom of the Press, — U.S. —, 109 S.Ct. 1468, 1482-83, 103 L.Ed.2d 774 (1989).
The disadvantage at which unions operating in the public sector are placed in comparison to unions in the private sector, if the former lack access to the lists sought here, suggests the need for a second look. Had the Supreme Court envisioned this case, would it have qualified Reporters Committee’s statement of the public interest relevant under the FOIA? Informed of the consequences of the Federal Labor Relations Statute’s broad cross reference, would Congress opt to provide bargaining representatives in the public sector with the names and addresses of unit employees? These are questions now ripe for consideration by the appropriate lawmaking or precedent-setting authorities.
Every circuit that considered the bargaining unit name and address list issue prior to Reporters Committee reached a result in conflict with the disposition we announce today.1 Those circuits were mindful of the congressional recognition that “labor organizations and collective bargaining in the civil service are in the public interest,” 5 U.S.C. § 7101(a) (1982); they sought to avoid discrepancies in the treatment of public and private sector unions dissonant with federal labor relations policy. Noteworthy too, the ruling that Reporters Committee impels this court to make appears an anomaly when compared with United States Dep’t of Justice v. Tax Analysts, — U.S. —, 109 S.Ct. 2841, 106 L.Ed.2d 112 (1989), the Supreme Court’s most recent pronouncement on the FOIA. Most significantly, as our sister circuits’ analyses indicate, there is at stake here no more than a modest privacy interest, one outbalanced by a broader view of the public interest than Reporters Committee permits.
I.
Private sector employers are required under current law to provide unions with bargaining unit employees’ names and addresses. See NLRB v. Associated Gen’l Contractors, 633 F.2d 766, 773 (9th Cir. 1980) (disclosure required under 29 U.S.C. § 158(a)(5)’s duty to bargain in good faith); NLRB v. Pearl Bookbinding Co., 517 F.2d 1108, 1113 (1st Cir.1975) (same); United Aircraft Corp. v. NLRB, 434 F.2d 1198, 1204 (2d Cir.1970) (same), cert. denied, 401 *248U.S. 993, 91 S.Ct. 1232, 28 L.Ed.2d 531 (1971); Prudential Ins. Co. of Am. v. NLRB, 412 F.2d 77 (2d Cir.) (same), cert. denied, 396 U.S. 928, 90 S.Ct. 263, 24 L.Ed.2d 226 (1969); Standard Oil Co. v. NLRB, 399 F.2d 639, 640 (9th Cir.1968) (same); cf. NLRB v. Wyman-Gordon, 394 U.S. 759, 767, 89 S.Ct. 1426, 1430, 22 L.Ed.2d 709 (1969) (employer must provide candidate unions with names and addresses prior to election of bargaining representative). But see Prudential, 412 F.2d at 85-86 (Friendly, C.J., dissenting) (because alternative means of communication are adequate though not ideal, 29 U.S.C. § 158(a)(5) does not require disclosure); cf. Shell Oil Co. v. NLRB, 457 F.2d 615 (9th Cir.1972) (disclosure not required where there was prior harassment of nonstriking workers and employer offered to give list to independent mailing agency for use in union mailings).
Private sector labor-relations case law, although not strictly binding as precedent, generally provides strong guidance in parallel public sector matters. See NTEU v. FLRA, 810 F.2d 295, 299-300 (D.C.Cir. 1987); Library of Congress v. FLRA, 699 F.2d 1280, 1286-87 (D.C.Cir. 1983); see also United States Dep’t of the Navy v. FLRA, 840 F.2d 1131, 1138 (3d Cir.), cert. denied, — U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); United States Dep’t of Health & Human Servs. v. FLRA, 833 F.2d 1129, 1132 (4th Cir.1987). This is so because Congress modeled the Federal Labor Relations Statute (FLRS) on the Labor Management Relations Act (LMRA);2 in the drafting process, the legislators paid close attention to judicial decisions in private sector labor law cases. See NTEU, 810 F.2d at 299. The two statutes present similar definitions of collective bargaining and serve similar purposes. See United States Dep’t of Health & Human Servs., 833 F.2d at 1132. Tellingly, the opening section of the FLRS states: “[E]xperience in both private and public sector employw?ewi. indicates that the statutory protection of the right of employees to organize, bargain collectively, and participate through labor organizations of their own choosing ... safeguards the public interest.” 5 U.S.C. § 7101(a)(1) (1982) (emphasis added). No policy concern Congress identified warrants different treatment of unions in the private and public sectors for the purpose at hand. See United States Dep’t of Health & Human Servs., 833 F.2d at 1132.
It bears emphasis that Congress has explicitly directed each public sector union to “representé ] the interests of all employees in the [bargaining] unit it represents without discrimination and without regard to labor organization membership.” 5 U.S.C. § 7114(a)(1) (1982). Effective communication on workplace and work-related issues — for example, impending workforce reductions and available labor protections — is surely facilitated by home mailings. Other means of union-worker communication — such as worksite visits, meetings, and newsletter distributions at the workplace — do not afford the same comprehensive coverage. Again, as other circuits have said,3 the public interest in the bargaining representative’s ready access to unit employees appears no less vital in federal employment than in private employment. It thus seems to me nearly certain that Congress did not anticipate the outcome Reporters Committee requires us to reach in this case.
II.
Set against the outcome in Tax Analysts, the Supreme Court’s most recent interpretation of the FOIA, the holding that the Information Act blocks public sector unions from access to federal employees’ names and addresses becomes all the more anoma*249lous. Tax Analysts held that the FOIA requires the Department of Justice to release its compilations of district court tax decisions to the publishers of Tax Notes, a weekly magazine. See 109 S.Ct. at 2853. Justice Blackmun centered his dissent on the point that release of the requested court orders and opinions “adds nothing whatsoever to public knowledge of government operations.” See id. at 2854 (Black-mun, J., dissenting).
As the court’s opinion in the instant case correctly points out, no privacy exemption militated against disclosure in Tax Analysts. See Ct. Op. at 1451.4 Nonetheless, the juxtaposition of Tax Analysts and our decision today reveals a tension in the Supreme Court’s interpretation of the FOIA: the Information Act, in the first instance, demands no showing at all of “public interest”; yet, once a privacy interest, however modest, is implicated, the Act forbids disclosure of information that advances a significant public interest (here, the interest in informed collective bargaining), if that interest is unrelated to FOIA’s “core purpose.” See Reporters Committee, 109 S.Ct. at 1483. It is not plausible that Congress intended the FOIA to reduce the cost of publishing enterprises like Tax Notes, but to disarm bargaining representatives operating in the public sector.
III.
Perhaps the most persuasive indication that neither Congress nor the Supreme Court anticipated the outcome in this case is that the balance between the public interest in disclosure and the individual interests in privacy, when viewed unfiltered by the lens of Reporters Committee, overwhelmingly favors disclosure. First, the privacy interests threatened by release of the names and addresses of bargaining unit employees, while not insignificant, are far less compelling than those in Reporters Committee and in other cases where disclosure has been disallowed. Most circuits have concluded that privacy interests in names and addresses alone are “not particularly compelling.” AFGE, Local 1760 v. FLRA, 786 F.2d 554, 556 (2d Cir.1986); see also NARFE v. Homer, 879 F.2d 873, 879 (D.C.Cir.1989) (“modest” but enough to prevent disclosure absent any cognizable public interest); United States Dep’t of the Navy, 840 F.2d at 1137 (3d Cir.) (“minimal”); United States Dep’t of the Air Force v. FLRA, 838 F.2d 229, 232 (7th Cir.1988) (“minuscule”), cert. denied, — U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); United States Dep’t of Agriculture v. FLRA, 836 F.2d 1139, 1143 (8th Cir.1988) (agreeing that “average employee’s privacy interest in his home address is not particularly compelling,” but observing that “not all employees are average,” and therefore ordering disclosure of names and addresses unless employee requests that information be kept confidential), vacated and remanded, — U.S. -, 109 S.Ct. 831, 102 L.Ed.2d 964 (1989); Kurzon v. Department of Health & Human Servs., 649 F.2d 65, 69 (1st Cir.1981) (intrusion so “limited” that exemption 6 balancing not even triggered); Ditlow v. Schultz, 517 F.2d 166, 170 (D.C.Cir.1975) (“less than a substantial invasion of privacy”). But compare AFGE Local 1923 v. United States Dep’t of Health & Human Servs., 712 F.2d 931, 932 (4th Cir.1983) (“strong privacy interest”) with United States Dep’t of Health & Human Servs. v. FLRA, 833 F.2d 1129, 1135 n. 8 (4th Cir.1987) (noting that issue whether employees have “a strong privacy interest” in their home addresses is a “close one” and citing dissent of Winter, C.J., in AFGE Local 1923, 712 F.2d at 934 (maintaining that “there is little privacy in one’s name and home' address”)).
In all but one of the circuit decisions that have found privacy interests in names and addresses sufficient to bar disclosure, the requested data would have conveyed further information of a more revealing and *250commercially valuable character.5 See NARFE, at 876 (list indicated that individuals were retired or disabled and received an annuity); Aronson v. United States Dep’t of Housing & Urban Dev’t, 822 F.2d 182, 186 (1st Cir.1987) (list revealed that individuals owed substantial sums); Minnis v. United States Dep’t of Agriculture, 737 F.2d 784, 787 (9th Cir.) (list revealed individuals’ interests in water sports and the out-of-doors), cert. denied, 471 U.S. 1053, 105 S.Ct. 2112, 85 L.Ed.2d 477 (1985); Heights Community Congress v. Veterans Administration, 732 F.2d 526, 528 (6th Cir.) (requester sought listing of loan amounts), cert. denied, 469 U.S. 1034, 105 S.Ct. 506, 83 L.Ed.2d 398 (1984); Committee on Masonic Homes of R.W. Grand Lodge v. NLRB, 556 F.2d 214, 220 (3d Cir.1977) (information indicated union preference and contained thumbnail sketch of job classification and status); Wine Hobby USA, Inc. v. IRS, 502 F.2d 133, 137 (3d Cir.1974) (list revealed family status and interest in wine-making). Here the list would reveal nothing more than the name, address, and bargaining unit of each individual. The list would lump together employees of a variety of grade and pay levels and disclose no additional, personal information that might be embarrassing or enhance the value of the list for solicitation purposes.
The privacy invasion threatened by release of the bare names and addresses in this case pales in comparison to the privacy invasion threatened by release of the rap sheet in Reporters Committee. An individual’s mailing address, unlike the scattered bits of information relevant to criminal matters compiled in a rap sheet, has no pejorative connotations. The local phone book prints names and addresses for most permanent residents of a community. In contrast, the rap sheet at issue in Reporters Committee contained a collection of information not “freely available,” information “hard-to-obtain,” indeed impossible to amass without “diligent search of courthouse files, county archives, and local police stations throughout the country.” See Reporters Committee, 109 S.Ct. at 1477.
Furthermore, the Supreme Court emphasized in Reporters Committee “the web of federal statutory and regulatory provisions that limit the disclosure of rap-sheet information.” Id. Again in conspicuous contrast, 5 U.S.C. § 7114(b)(4) indicates Congress’ understanding that employees have a reduced expectation of privacy regarding information that facilitates collective bargaining. In fact, unions have obtained far more personal information under section 7114(b)(4) than the names and addresses at issue here. Examples include performance appraisals and disciplinary records. See, e.g., AFGE v. FLRA, 793 F.2d 1360 (D.C. Cir. 1986) (disciplinary records); Internal Revenue Service and NTEU, 25 F.L.R.A. (No. 13) 181 (1987) (performance appraisal). Indeed, one of the unions in the cases consolidated in this review proceeding has already obtained employee salary information. See Joint Appendix at 116.
Finally, in comparing the lesser privacy invasion involved in this case to the large one at stake in Reporters Committee, one might note that this case presents a question under exemption 6 rather than exemption 7(C). The Supreme Court observed in Reporters Committee that exemption 6 differs from exemption 7(C) in two key ways. First, to fall within exemption 6, the invasion of privacy must be “clearly” unwarranted; the adverb “clearly” is omitted from exemption 7(C). Second, exemption 6 prohibits only disclosures that “would constitute” an invasion of privacy while exemption 7(C) encompasses any disclosure that “could reasonably be expected to constitute” such an invasion. See Reporters Committee, 109 S.Ct. at 1472-73.6
*251As the court’s opinion in this case states, these textual differences concern only the privacy side of the balance; they do not justify our consideration of a broader range of public interests under exemption 6. See Ct. Op. at 1451. However, they do make the point that the privacy claim before us is of a relatively lower value in the FOIA’s calculus.
Turning to the public interest side of the balance, the force of the FLRA’s position, as affirmed by circuit court precedent until now uniform, is evident. See supra pp. 1457-58. To recapitulate, it seems to me ironic that the FLRS, a measure unquestionably designed to arm federal unions with capacity closer to that of unions in the private sector, must be interpreted to diminish the access of federal employees’ unions to workers in the bargaining unit.
Conclusion
For the reasons stated, and with the suggestion that this issue merits consideration by decisionmakers equipped to clarify section 7114(b)(4) or to qualify Reporters Committee, I reluctantly concur in the court’s opinion and judgment.

. See United States Dep’t of the Navy v. FLRA, 840 F.2d 1131 (3d Cir.), cert. denied, — U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); United States Dep't of the Air Force v. FLRA, 838 F.2d 229 (7th Cir.), cert. denied, -U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); United States Dep't of Agriculture v. FLRA, 836 F.2d 1139 (8th Cir.1988), vacated and remanded, — U.S. -, 109 S.Ct. 831, 102 L.Ed.2d 964 (1989); United States Dep't of Health & Human Servs. v. FLRA, 833 F.2d 1129 (4th Cir. 1987); AFGE, Local 1760 v. FLRA, 786 F.2d 554 (2d Cir.1986).


. "In passing the [FLRS],” the Supreme Court observed, "Congress unquestionably intended to strengthen the position of federal unions and to make the collective-bargaining process a more effective instrument of the public interest____” Bureau of Alcohol, Tobacco & Firearms v. FLRA, 464 U.S. 89, 107, 104 S.Ct. 439, 449, 78 L.Ed.2d 195 (1983).


. See United States Dep't of the Navy, 840 F.2d at 1136-37; United States Dep't of the Air Force, 838 F.2d at 233; United States Dep't of Agriculture, 836 F.2d at 1142; United States Dep't of Health & Human Servs., 833 F.2d at 1132; AFGE, Local 1760, 786 F.2d at 557.


. As the court’s opinion explains, the ruling in Tax Analysts — that the FOIA calls for disclosure of records that do not advance public knowledge of "what government is up to” — does not reach back to modify Reporters Committee's restriction on the public interest cognizable in privacy exemption balancing.


. The one exception was AFGE Local 1923 v. United States Dep’t of Health & Human Servs., 712 F.2d 931 (4th Cir. 1983). In United States Dep't of Health & Human Servs. v. FLRA, 833 F.2d 1129 (4th Cir.1987), the same circuit distinguished AFGE Local 1923 as arising under the FOIA alone rather than under the FOIA through 5 U.S.C. § 7114(b) and cited the dissent of Winter, C.J., in AFGE Local 1923 with approval. See 833 F.2d at 1135 n. 8.


. See NARFE v. Homer, 879 F.2d 873, 878 (D.C.Cir.1989) (describing as exemption 6 threshold, proof of "a substantial probability," Le., "little *251reason to doubt,” "that disclosure will cause an interference with personal privacy").